UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                        _______________________

                              No. 95-30970
                            Summary Calendar
                        _______________________


                          EDWARD L. BENNETT,

                                                  Plaintiff-Appellant,

                                  versus

                    ALLSTATE INSURANCE COMPANY,

                                                   Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
                           (94-CV-2755)
_________________________________________________________________

                           January 16, 1996

Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

          Edward   L.   Bennett    (“Bennett”)   appeals   the   district

court's grant of summary judgment in favor of his insurer, Allstate

Insurance Company (“Allstate”), on Bennett’s claims that Allstate

breached its insurance agreement with him, failing to pay him the

full amount of his uninsured motorists (“UM”) coverage.             After

reviewing the evidence in the light most favorable to Bennett, this

court affirms.


    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                                 BACKGROUND

          In   October     of   1989,   Bennett    obtained    an    automobile

liability insurance policy through Allstate that provided liability

limits of $25,000/$50,000/$25,000 and UM limits of $10,000/$20,000.

At Bennett’s request, the couple's liability coverage was increased

as of April 11, 1990 to $100,000/$300,000/$100,000.             However, less

than one month later, Bennett’s wife, Ms. Handy-Bennett, signed her

husband’s name to a form entitled “Uninsured Motorist Insurance

Selection of Coverages and Limits” (“UM Form”). This form provided

the Bennetts with three options: option 1 allowed the insured to

choose UM limits equal to the policy’s liability limits; option 2,

to choose UM limits below the corresponding liability limits; and

option 3, to choose no UM coverage at all.             The UM Form signed by

Bennett’s wife selected option 2 and specified that the UM limits

were to be $10,000/$20,000.1

          Bennett    was    later   involved      in   a   serious   automobile

accident with a motorist who carried an insurance policy with a

$10,000 limit on liability coverage. After being paid $10,000 from

the motorist’s insurance, Bennett sought to supplement his recovery

by collecting $100,000 in UM coverage from Allstate.             Because Mrs.

Handy-Bennett had signed the UM Form, however, Allstate paid

Bennett what it considered to be the applicable limits of his UM

coverage, $10,000.



     1
          Specifically, a typewritten “X” was placed in the box
next to option 2 and the UM limits were typewritten on the UM Form
as well.

                                        2
              Because Bennett contends that the applicable coverage was

$100,000, he filed suit to collect the $90,000 balance.                     After the

parties conducted discovery, the district court granted Allstate

summary judgment against all of Bennett’s claims.

                                 DISCUSSION

              This court reviews the district court's grant of summary

judgment de novo, employing the same criteria used in that court.

Burfield v. Brown, Moore & Flint, Inc., 51 F.3d 583, 588 (5th Cir.

1995).   Summary     judgment    is     proper     only     "if     the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law."             Fed. R. Civ. P. 56(c).          Factual

questions and inferences are viewed in the light most favorable to

the nonmovant. Lemelle v. Universal Mfg. Corp., 18 F.3d 1268, 1272

(5th Cir. 1994).

              Although   Rule   56(c)        requires     the     moving    party    to

demonstrate the absence of a genuine issue of material fact, a

dispute about a material fact is genuine only if the evidence is

such   that    a   reasonable   jury    could     return    a     verdict    for    the

nonmovant.     See Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.

Ct. 2548, 2552 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248, 106 S. Ct. 2505, 2510 (1986).                    If the moving party

demonstrates the absence of a genuine issue of material fact, then

the nonmovant is burdened with establishing the existence of a

genuine issue for trial.         Matsushita Elec. Indus. Co. v. Zenith


                                         3
Radio, 475 U.S. 574, 585-87, 106 S. Ct. 1348, 1355-56 (1986).   This

burden requires the nonmovant to do more than merely raise some

metaphysical doubt as to the material facts.   Matsushita, 475 U.S.

at 586, 106 S. Ct. at 1355.

          As discussed earlier, Bennett alleges that his applicable

UM limit is $100,000, not $10,000 as Allstate contends.          In

general, in Louisiana, Allstate and other automobile insurers must

provide UM coverage equal to or greater than the liability limits

provided for in the policy, unless the insured specifically rejects

such coverage or selects lower limits in writing.     See La. Rev.

Stat. Ann. § 22:1406D (West 1995). The policy rationale underlying

this legislation is to encourage sufficient UM coverage so that

victims of automobile accidents like Bennett will be fully insured.

See, e.g., Washington v. Savoie, 634 So. 2d 1176, 1179 (La. 1994).

          Interpreting this legislation, the Louisiana Supreme

Court has delineated an acceptable method by which an insured can

either reject UM coverage or select a lower limit.   Specifically,

when an insured selects lower UM limits, the Louisiana statute

imposes three requirements for this selection to be valid: (1) the

insured must be informed of his options in a way that allows him to

make a meaningful choice among these options;2 (2) the insured’s

selection must be clear, unambiguous, and unmistakable; and (3) any

waiver of UM coverage must be in writing and signed by either the

     2
          As discussed earlier, the three options are to have UM
coverage equal to the liability limits in the policy; to have UM
coverage that is less than the liability limits; or to have no UM
coverage whatsoever. See, e.g., Tugwell v. State Farm Ins. Co.,
609 So. 2d 195, 198 (La. 1992).

                                4
insured or    his authorized representative.           See, e.g., Henson v.

Safeco Ins. Cos., 585 So. 2d 534, 538 (La. 1991); Giroir v.

Theriot, 513 So. 2d 1166, 1168 (La. 1987).                   When such a UM

selection is contested, the insurance company has the burden of

establishing the waiver’s validity. See Henson, 585 So. 2d at 538;

Tugwell, 609 So. 2d at 197;

           As the district court concluded, the UM Form in the

present case     is   valid   and   comports   with    all   requirements   of

Louisiana law.    After all, the UM Form described UM coverage and

gave the Bennetts an opportunity to make a meaningful choice from

the three statutory options.          The UM Form also clearly marked

option 2, providing for UM coverage of $10,000/$20,000, less than

the policy’s general liability limits.         Furthermore, it was dated

and signed by Bennett’s wife in his name.3            For all these reasons,

it validly modified Bennett’s UM coverage to select the lower limit

of $10,000/$20,000.4

           Since Bennett was entitled to recover only $10,000 in UM

coverage from Allstate, the district court properly concluded that

Allstate has already satisfied its obligations to Bennett under

their insurance agreement by tendering that amount to him.

     3
            Ms. Handy-Bennett signed her husband’s name to the UM
Form.    She admits that the signature on the UM Form is hers.
     4
          Bennett’s argument that the UM Form is somehow invalid
because his wife never intended to sign such an agreement is
specious. Bennett has no evidence whatsoever to challenge the fact
that his wife signed the UM Form and, as a result, also attested to
reading it.   Bennett cannot survive summary judgment merely by
speculating or raising some metaphysical doubt about the legitimacy
of the UM Form. Matsushita, 475 U.S. at 586, 106 S. Ct. at 1355.


                                      5
                             CONCLUSION

          For   the   foregoing   reasons,   this   court   AFFIRMS   the

district court's grant of summary judgment to Allstate against

Bennett’s claims.




                                   6